ACCEPTED
                                                                                        03-15-00324-CV
                                                                                                6982811
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   9/17/2015 5:53:05 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             NO. 03-15-00324-CV

IN THE MATTER OF                         §    IN THE COURT OFFILED
                                                              APPEALS
                                                                   IN
                                                               3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
THE MARRIAGE OF                          §                     9/17/2015 5:53:05 PM
                                                                 JEFFREY D. KYLE
                                         §                             Clerk


JEAN-MICHEL GUERIN                       §    THIRD DISTRICT

AND                                      §

TINA GUERIN                              §    OF TEXAS



                        APPELLANT’S MOTION TO

             EXTEND TIME TO FILE APPELLANT’S BRIEF

      NOW Comes Appellant, JEAN-MICHEL GUERIN, and pursuant to Texas

Rule of Appellate Procedure 38.6 (d), requests that the Court grant additional time

in which to file Appellant’s Brief as related to an order issued on February 27,

2015, in Cause No. 263,324-E, Jean-Michel Guerin v. Tina Guerin, in the 426 th

Judicial District, Bell County, Texas.

      1. The deadline to file the Appellant’s Brief is September 16, 2015.

      2. Appellant requests an additional 45 days to file Appellant’s Brief,

extending the time until October 30, 2015.

      3. Appellant has never sought or received a prior extension to file the

Appellant’s Brief.
      4. Appellant needs additional time to file the Appellant’s Brief because he

has been unable to adequately prepare and research a brief for this case due to:

             a. His waiting for the additional findings of fact and conclusions of

law that he timely requested from the Trial Court on July 26, 2015.

             b. His military duty requirements, as the chief of strategy and

policy for his command, where he is responsible for developing and publishing

his command’s theater campaign plan for fiscal year’s 2017 – 2021, no later

than October 1, 2015.

             c. His other pleading(s) in this case; specifically a Writ for

Mandamus filed concurrently with this motion.

      5. For these reasons, Appellant asks the Court to grant an extension of

time to file Appellant’s Brief until October 30, 2015.

      6. This extension of time is sought so that justice may be done and not for

purposes of delay.

                                        Respectfully submitted,

                                        /s/ Jean-Michel Guerin
                                        JEAN-MICHEL GUERIN
                                        Appellant, Pro Se
                     CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer with Tina Leone (formerly known

as Tina Guerin) once by email and once by USPS on September 14, 2015, but

she has not responded to my attempts.

                                        /s/ Jean-Michel Guerin
                                        JEAN-MICHEL GUERIN
                                        Appellant, Pro Se



                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing was delivered on

September 14, 2015, to all parties and counsel of record as shown below:

                                        Respectfully submitted,

                                        /s/ Jean-Michel Guerin
                                        JEAN-MICHEL GUERIN
                                        Appellant, Pro Se
                                        P.O. Box # 340437
                                        Fort Sam Houston, TX 78234
                                        Tel: (803) 673-2401
                                        Fax: (210) 549-2071
                                        E-mail: jm.t.guerin@gmail.com


Real Party in Interest:
Tina (Leone) Guerin, via email to tina.guerin@gmail.com and last known
address at 5500 Encino Oak Way, Killeen, Texas 76542, USPS certified mail
(tracking # 9502 8000 2076 5257 0001 78).